                Case 16-10754-LSS             Doc 216        Filed 08/20/19        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------
                                                           x
                                                           : Chapter 15
In re:                                                     :
                                                           : Case No. 16-10754 (LSS)
ABENGOA, S.A., et al.1,                                    :
                                                           : (Jointly Administered)
                                                           :
                  Debtors in a Foreign Proceeding. :
                                                           :
---------------------------------------------------------- x

                   NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                    HEARING ON AUGUST 22, 2019 AT 10:30 A.M. (ET)2

MATTERS WITH CERTIFICATION OF COUNSEL/NO OBJECTION (COC/CNO):

1.      Foreign Representative’s Final Report and Motion to Close Case [D.I. 213; Filed
        7/16/19].

        Response Deadline: August 16, 2019 at 4:00 p.m. (ET).

        Related Documents:

        A.       Certificate of No Objection Regarding Foreign Representative’s Final Report and
                 Motion to Close Case [D.I. 213; Filed 7/16/19].

        Responses Received: Informal comments from Drivetrain, LLC, Litigation Trustee and
        Liquidating Trustee to Abeinsa Holdings, Inc.

1
  The last four digits of the Employer Identification Number or Spanish Tax Number, as appropriate, for each debtor
follow in parentheses: Abengoa, S.A. (7844); Abeinsa Asset Management, S.L. (formerly Abener Inversiones, S.L.)
(4597); Abeinsa Inversiones Latam, S.L. (formerly Dimange Inversiones 2009, S.L.) (9680); Abeinsa, Ingeniería y
Construcción Industrial, S.A. (1355); Abencor Suministros S.A. (9461); Negocios Industriales Y Comerciales, S.A.
(5977); Abener Energía, S.A. (1759); Abengoa Bioenergía, S.A. (3249); Abeinsa Infraestructuras Medio Ambiente,
S.A. (formerly Befesa Agua) (0792); Abengoa Finance, S.A. (0266); Abengoa Concessions, S.L. (8044); Abengoa
Solar España, S.A. (formerly Solúcar Energía, S.A.) (5314); Abengoa Solar New Technologies S.A. (formerly
Solúcar, Investigación y Desarrollo (Solúcar, R&D), S.A.) (2116); Abentel Telecomunicaciones, S.A. (0178); Asa
Desulfuración, S.A. (formerly Befesa Desulfuración, S.A.) (0823); Bioetanol Galicia, S.A. (2146); Ecoagrícola, S.A.
(1986); Instalaciones Inabensa, S.A. (2466); Europea de Construcciones Metálicas, S.A. (1303); Siema
Technologies, S.L. (formerly Telvent Corporation) (3340); Teyma, Gestión de Contratos de Construcción e
Ingeniería, S.A. (5852); Abengoa Water, S.L. (formerly Befesa Water Projects S.L) (6958); Abengoa Solar S.A.
(formerly Solúcar Solar) (9982); Abengoa Greenfield S.A.U. (3677); Abengoa Greenbridge, S.A.U. (8452).
2
   Any party participating telephonically must make arrangements through CourtCall by telephone (866-582-6878)
or facsimile (866-533-2946).


EAST\168789734.1
               Case 16-10754-LSS      Doc 216    Filed 08/20/19    Page 2 of 2




       Status: A Certificate of No Objection has been filed, therefore no hearing is necessary
       unless the Court has questions.

Dated: August 20, 2019              Respectfully submitted,
       Wilmington, Delaware
                                     /s/ R. Craig Martin
                                    R. Craig Martin (DE 5032)
                                    DLA PIPER LLP (US)
                                    1201 North Market Street, Suite 2100
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 468-5700
                                    Facsimile: (302) 394-2341
                                    Email: craig.martin@dlapiper.com

                                             -and-

                                    Richard A. Chesley (IL 6240877)
                                    Oksana Koltko Rosaluk (IL 6303739)
                                    DLA PIPER LLP (US)
                                    444 West Lake Street, Suite 900
                                    Chicago, Illinois 60606
                                    Telephone: (312) 368-4000
                                    Facsimile: (312) 236-7516
                                    Email: richard.chesley@dlapiper.com
                                           oksana.koltko@us.dlapiper.com

                                    ATTORNEYS FOR FOREIGN REPRESENTATIVE




EAST\168789734.1
